Citation Nr: 1629999	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-07 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).  

3. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter is on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.   

The Veteran testified before the undersigned Veterans Law Judge in July 2014.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, the Board has reviewed this evidence and finds that it is has been previously reviewed by the RO or does not relate to the issue being decided on appeal.  Therefore, review of the claims at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The Veteran has at separate occasions submitted claims of entitlement to service connection for depression and for PTSD.  However, VA should consider a claim related to one psychiatric disorder as one for any related disorder that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, these claims are considered collectively.  

The issues of entitlement to service connection for an acquired psychiatric disorder, as well as entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss has been manifested by no worse than Level I hearing impairment in either ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R.  §§ 4.3, 4.85, DC 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 38 C.F.R. Part 4 (2015).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently receives a noncompensable rating for his bilateral hearing loss under 38 C.F.R. § 4.85, DC 6100.  While he also receives a separate 10 percent rating for his tinnitus, this issue is not on appeal.  Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, when the pure tone threshold is 30 decibels or less at 1,000 Hz, or 70 decibels or more at 2,000 Hz. 38 C.F.R. § 4.86.  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

Based on the evidence of record, a compensable rating is not warranted.  Specifically, at a VA examination in April 2013, the Veteran stated that he needed people to repeat themselves often and this was often aggravating to the other person.  He also stated that he has difficulty hearing conversations where there is background noise.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
30
50
24
LEFT
50 
35
60
65
53

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 in the left ear.  An exceptional pattern of hearing impairment has not been shown.  When overlaying these results on Table VI, the Veteran exhibits Level I hearing loss bilaterally.  Applying these results to Table VII, a noncompensable rating is for application.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his hearing loss is worse than the rating he currently receives.  Specifically, at his hearing before the Board in July 2014, he stated that he experiences difficulty finding a comfortable noise level with his hearing aid, and that he has to focus on other people when listening.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The question is not if the Veteran has hearing loss, only the degree, and if the degree is compensable under VA law. 

The Board has considered whether an extraschedular evaluation, a component of a claim for an increased rating, is warranted, but finds that there is no basis for such an evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Indeed, as the Board is already required to consider the functional limitations resulting from his hearing loss, there are very few symptoms that could conceivably fall outside the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an increased rating for the Veteran's hearing loss is not warranted for any period on appeal.  As such, entitlement to an increased rating for bilateral hearing loss is denied

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon review of these examination reports, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination report is therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A compensable rating for bilateral hearing loss is denied.  


REMAND

Based on the Veteran's testimony at his hearing before the Board in July 2014, additional development is required before his claim for service connection for an acquired psychiatric disorder may be evaluated.  Specifically, throughout the course of the appeal, the Veteran has mentioned many stressors that he believes are the basis for his PTSD.  These include:

* An incident in June 1984 where his ship (USS MAUNA KEA (AE-22) escorted a Soviet submarine into potentially hostile territory after it collided with USS KITTY HAWK (CV-63).
* Two incidents on board USS MAUNA KEA where live ammunition was dropped on the deck and could have potentially detonated.
* An incident in November 1981, during an underway replenishment operation, where he was entangled in a line and was almost thrown overboard; and
* An incident in 1982 where he was stripped and beaten in an apparent hazing ritual.

The RO has already attempted to verify these stressors related to the underway replenishment and the moving of ammunition, but was unable to corroborate that these incidents occurred.  Indeed, it is unlikely that such events would have been recorded in any official record.  The Board recognizes that the incident with USS KITTY HAWK is a matter of historical record, and this stressor may be viewed as factual.  However, the Veteran has never been diagnosed with PTSD related to this particular stressor.  

Of particular note, while a private psychiatric evaluation in July 2015 did diagnose him with PTSD, it was related to the stressors that could not be corroborated.  Moreover, while a VA examiner in May 2014 declined to diagnose him with PTSD, the examiner did not consider the stressor related to the Soviet submarine.  

In addition to the above, although there has been no apparent attempt to corroborate the Veteran's claimed hazing incident, claims of PTSD based on a personal assault in service may be corroborated from sources other than the Veteran's service records, to include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2015).  On remand, the Veteran should be provided with the opportunity to provide additional corroborative evidence about his unverified stressors, and a new VA examination is warranted where the examiner is aware of all the stressors mentioned.  

Next, although the VA examiner in May 2014 did diagnose depression, the examiner failed to provide an opinion as to whether this was related to his active duty service.  This is notable here, since the Veteran's service treatment and personnel records to reflect evidence of drug abuse in service, which may (or may not) serve as a symptom of an acquired psychiatric disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA opinion is necessary for this question as well.  

Finally, at his hearing before the Board in July 2014, the Veteran indicated that he was unemployable due to his service-connected disabilities.  When a veteran submits a claim seeking an increased rating for a service-connected medical disability, it is construed as a claim for the highest rating possible to include entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Bedford, Massachusetts, since May 2016, as well as from any VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them. He should also be allowed to submit any additional evidence that would support corroboration of his claimed stressors.  

2. Schedule the Veteran for an appropriate examination by a VA psychiatrist or psychologist in order to determine the nature, extent, onset and etiology of any psychiatric disorder found to be present.  The claims folder, to include a copy of this remand, should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.

The VA examiner is asked identify any cognitive and/or acquired psychiatric disorder(s) that are present.  All indicated tests and studies must be performed, any indicated consultations should be scheduled, and all clinical findings should be reported in detail.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination, for a proper understanding of the Veteran's medical history.

For any cognitive and/or acquired psychiatric disorder diagnosed, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any such diagnosed disorder had its onset in service is otherwise etiologically related to the Veteran's active service.

If in the event that the VA examiner concludes that a diagnosis of PTSD is warranted, the examiner should state with specificity the stressor events (to include the fear of hostile activity) upon which this diagnosis is based.  The stressors listed in this Remand should be specifically considered, to include:

* An incident in June 1984 where his ship (USS MAUNA KEA (AE-22) escorted a Soviet submarine into potentially hostile territory after it collided with USS KITTY HAWK (CV-63).
* Two incidents on board USS MAUNA KEA where live ammunition was dropped on the deck and could have potentially detonated.
* An incident in November 1981, during an underway replenishment operation, where he was entangled in a line and was almost thrown overboard; and
* An incident in 1982 where he was stripped and beaten in an apparent hazing ritual.

All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by adequate reasons and bases, such as specific medical data and the conclusions contained in any medical literature.

If a diagnosis of PTSD is not warranted, the examiner is asked to discuss his or her agreement or disagreement with the diagnoses by other physicians who have diagnosed PTSD.

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection an acquired psychiatric disorder and entitlement to TDIU.  Thereafter, the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


